Citation Nr: 0602692	
Decision Date: 01/31/06    Archive Date: 02/07/06	

DOCKET NO.  00-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 50 percent. 

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from September 1948 to September 1952 and from July 
1964 to August 1966, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  In 
February 2001 and July 2003, the Board returned the case to 
the RO for additional development, and the case was 
subsequently returned to the Board for final appellate 
review.  

In November 2004, the Board issued a decision denying the 
benefits sought on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in August 2005, the 
Court granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's November 2004 
decision.  The case was subsequently returned to the Board 
for appellate review.  

The Board notes that the November 2004 BVA decision also 
addressed the issues of the evaluations assigned for right 
and left shoulder calcified bursitis.  However, at the Court 
the veteran specifically waived judicial review on those two 
claims and asked the Court not to disturb the Board's finding 
with respect to those issues.  Consequently, these two issues 
are not before the Board and will not be addressed in this 
decision.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Joint Motion for Remand indicated that the Board had failed 
to provide adequate reasons and bases to support its decision 
to deny an increased evaluation for the veteran's PTSD and to 
deny a total evaluation based on individual unemployability 
due to service-connected disabilities.  In particular, it was 
pointed out that the Board did not refer to the examiner's 
statement contained in the July 2004 VA examination that the 
veteran was not employable at that time secondary to his PTSD 
symptoms.  However, after further review of the July 2004 VA 
psychiatric examination the Board is of the opinion that 
further clarification from the examiner who performed that 
examination is necessary.  

While the examiner who the performed the July 2004 VA 
examination did indicate that the veteran was not employable 
at that time secondary to his post-traumatic stress disorder 
symptoms, that examiner also stated that the veteran "seems 
to be suffering from moderate social and moderate 
occupational dysfunction secondary to his post-traumatic 
stress disorder symptoms" and assigned a global assessment of 
functioning of 55 following the examination.  These 
assessments appear to be somewhat inconsistent with the 
statement that the veteran was not employable secondary to 
his PTSD symptoms.  Consequently, further clarification from 
the examiner who performed the July 2004 VA examination, if 
that examiner is available, would be helpful in assessing the 
severity of the veteran's PTSD and the impairment that 
disability has on his capacity for performing substantially 
gainful employment.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified if 
further action on his part is necessary.  Accordingly, this 
case is REMANDED for the following action:


The RO should arrange for the veteran's 
claims file to be referred for additional 
review by the examiner who performed the 
July 2004 VA psychiatric examination, if 
that examiner is still available.  (If 
that examiner is no longer available, the 
veteran's claims file should be referred 
to another appropriate physician for 
review.)  If the reviewing physician 
determines that an actual 

examination of the veteran is necessary, 
the veteran should be afforded such an 
examination.  The examiner is requested 
to review the report of the July 2004 VA 
examination and comment on the conclusion 
that the veteran was not employable at 
the current time secondary to his post-
traumatic stress disorder symptoms when 
the report also indicates that the 
veteran was reported to be suffering from 
moderate social and moderate occupational 
dysfunction secondary to his post-
traumatic stress disorder symptoms and 
was assigned a global assessment of 
functioning of 55 following the 
examination.  If these opinions are 
consistent the examiner should explain 
how moderate social and industrial 
dysfunction secondary to post-traumatic 
stress disorder symptoms with a GAF of 55 
equates to unemployability secondary to 
his post-traumatic stress disorder 
symptoms.  A clear rationale for all 
opinions and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

